DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
      
This action is written in response to the arguments filed on October 14, 2021. Claims 1-20 are currently pending and have been considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “determining a user's information including a social indicator…. identifying a type of a social relationship…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 

The claim recites the limitation of “generating a collection priority …for a geographic location.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting the user information collected … higher priority than the social indicator.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating an activity pattern profile… the geographic location, or a combination thereof.”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 


The claim recites the limitation of “adjusting the collection scope …. the geographic location for monitoring the user's behavior.” The “adjusting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “adjusting” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “updating …. based on the user's behavior.” The “updating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collecting… on the collection scope.” The “collecting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, 

The claim recites the limitation of “generating a notification… user's information.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control unit” and “displaying on a device,” nothing in the claim precludes the classifying step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface”, “control unit” and “displaying on a device,” used to perform the “determining a user's information including a social indicator…,” the “generating a notification based on the user's information,” and “generating,”  “generating a notification based on the user's information,” “classifying,”  “generating” steps, “collecting the user’s information…” step, and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system.” 

The “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface,” “control unit” and “displaying on a device” are recited at a high level of generality, i.e., performing a generic computer function of 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.



The “collecting the user's information for a geographic location generated by a location unit” is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
The “implemented as part of a global positioning system (GPS)” is generally linking to a technology and does not yield a practical application or significantly more.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “social indicator” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-

Here the “collecting the user's information for a geographic location generated by a location unit implemented as part of a global positioning system (GPS)” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph [0012] of Nadkarni (US 2007/0005244 A1). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “generating a user type based on the activity pattern profile; and wherein: generating 
The additional element “displaying on the device “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as extrapolating the collection scope based on a monitoring factor for adjusting the collection scope that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 1, recites further limitations such as generating the activity pattern profile based on the user's information; and wherein: generating the notification includes customizing the notification based on the activity pattern profile” that are part of the abstract idea and do not amount to an inventive concept.
The additional element “displaying on the device “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 5:


Regarding Claim 6:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “determining a user's information including a social indicator…. identifying a type of a social relationship…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a collection priority …for a geographic location.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 



The claim recites the limitation of “generating an activity pattern profile… the geographic location, or a combination thereof.”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “setting a collection scope … another instance of the user's information.” The setting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “adjusting the collection scope …. the geographic location for monitoring the user's behavior.” The “adjusting” limitation, as drafted, is a 

The claim recites the limitation of “updating …. based on the user's behavior.” The “updating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collecting… on the collection scope.” The “collecting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “collecting” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating a notification… user's information.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “control unit” and “displaying 

For Step 2, Prong 2, the claim recites additional elements: “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface”, “control unit” and “displaying on a device,” used to perform the “determining a user's information including a social indicator…,” the “generating a notification based on the user's information,” and “generating,”  “generating a notification based on the user's information,” “classifying,” a “generating” steps, “collecting the user’s information…” step, and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system.” 

The “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface,” “control unit,” “displaying on a device” and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The “social network system,” “navigation system,” “control interface,” and “control unit” limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 


Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “social indicator” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “collecting the user's information for a geographic location generated by a location unit” is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
as part of a global positioning system (GPS)” is generally linking to a technology and does not yield a practical application or significantly more.


Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “social indicator” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph [0041] of MORLEY(US 2013/0262298 A1). 

Here the “collecting the user's information for a geographic location generated by a location unit implemented as part of a global positioning system (GPS)” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional Nadkarni (US 2007/0005244 A1). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as a adjusting the collection scope includes adjusting the collection scope based on another user's behavior for collecting the user's information that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 6, recites further limitations such as updating the collection scope based on the activity pattern profile for adjusting the collection scope that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 9:
Claim 8, which incorporates the rejection of claim 6, recites further limitations such as updating the collection scope based on the geographic location for adjusting the collection scope that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 10:
Claim 10,  which incorporates the rejection of claim 6, recites further limitations such as updating the collection scope based on a user's profile for adjusting the collection scope that are part of the abstract idea and do not amount to an inventive concept.

Regarding Claim 11:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “determining a user's information including a social indicator…. identifying a type of a social relationship…” The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “generating a collection priority …for a geographic location.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the 

The claim recites the limitation of “adjusting the user information collected … higher priority than the social indicator.” The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating an activity pattern profile… the geographic location, or a combination thereof.”  The generating limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “setting a collection scope … another instance of the user's information.” The setting limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim 

The claim recites the limitation of “adjusting the collection scope …. the geographic location for monitoring the user's behavior.” The “adjusting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “adjusting” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “updating …. based on the user's behavior.” The “updating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “collecting… on the collection scope.” The “collecting” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “collecting” step from practically being performed in the human mind.  This limitation is a mental process. 



For Step 2, Prong 2, the claim recites additional elements: “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface”, “control unit” and “displaying on a device,” used to perform the “determining a user's information including a social indicator…,” the “generating a notification based on the user's information,” and “generating,”  “generating a notification based on the user's information,” “classifying,”  “generating” steps, “collecting the user’s information…” step, and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system.” 

The “user interface,” “storing,” “communication unit,” “social network system,” “navigation system,” “control interface,” “control unit,” “displaying on a device” and “user interface” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The “social network system,” “navigation system,” “control interface,” “control unit,” and “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system” limitations are no more than mere instructions to apply the exception using a generic computer component. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “social indicator” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

generated by a location unit” is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
The “implemented as part of a global positioning system (GPS)” is generally linking to a technology and does not yield a practical application or significantly more.

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “social indicator” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph [0041] of MORLEY(US 2013/0262298 A1). 

Here the “collecting the user's information for a geographic location generated by a location unit implemented as part of a global positioning system (GPS)” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B Nadkarni (US 2007/0005244 A1). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as generating a user type based on the activity pattern profile; and customizing the notification based on the user type that are part of the abstract idea and do not amount to an inventive concept.
The additional element “control unit “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as extrapolating the collection scope based on a monitoring factor for adjusting the collection scope that are part of the abstract idea and do not amount to an inventive concept.
The additional element “control unit “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 11, recites further limitations such as generating the activity pattern profile based on the user's information; and customizing the notification based on the activity pattern profile that are part of the abstract idea and do not amount to an inventive concept.
The additional elements “control unit, “and “displaying on the device“ do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 11, recites further limitations such as setting a collection priority; and collecting the user's information based on the collection priority for generating the notification that are part of the abstract idea and do not amount to an inventive concept.


Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 11, recites further limitations such as generating the activity pattern profile based on the user's information; and generating a notification based on the activity pattern profile for displaying on a device that are part of the abstract idea and do not amount to an inventive concept.
The additional elements “control unit, “ and “displaying on a device” do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 16, recites further limitations such as adjusting the collection scope based on another user's behavior for collecting the user's information that are part of the abstract idea and do not amount to an inventive concept.
The additional element “control unit “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 18:

The additional element “control unit “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 16, recites further limitations such as updating the collection scope based the geographic location for adjusting the collection scope that are part of the abstract idea and do not amount to an inventive concept.
The additional element “control unit “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 16, recites further limitations such as updating the collection scope based a user's profile for adjusting the collection scope that are part of the abstract idea and do not amount to an inventive concept.
The additional element “control unit “does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Examiner’s comments
For the record a complete prior art search was made for claims 1-20.  No art rejection is made for these claims, they are only rejected under 35 USC 101 as explained above in this office action.

Response to Applicant’s arguments
Applicant's arguments on file on 10/14//2021 with respect to claims 1-20 have been considered but are not persuasive.  Therefore, the 101 rejection is maintained.

Claim Rejections Under § 101
Argument 1
Regarding claims 1, 6, and 11, in order to advance prosecution, the Applicants have
amended the claims, as exemplified by claim 1, to now include the limitation of:
"generating a collection priority, based on a time period by having one instance of the time period prioritized higher than another instance of the time period for collecting the user's information for a geographic location generated by a location unit, implemented as part of a global positioning system (GPS), an inertial navigation system, or a cellular-tower location system"

Regarding claims 1-20, Applicants respectfully disagree at least because the location unit, that is used to generate the geographic location, functions as part of the claimed global positioning system and one having ordinary skill in the art would recognize that 
Applicants respectfully submit that the claimed location unit is more than the "insignificant extra-solution activity" as suggested by the Office Action. Instead, the
claimed location unit is a key aspect of the claims and is used to determine the collection priority and allocate resources of the navigation system 100 to maintain the safe operation of the vehicle. Furthermore, the claimed invention does provide an
improvement in the claimed navigation system and the safety of the vehicle that uses it.

Examiner’s response: 
Examiner respectfully disagrees. The amendments do not overcome the 101 rejection.  The claim recites among other steps "…collecting the user's information for a geographic location generated by a location unit, implemented as part of a global positioning system (GPS), an inertial navigation system, or a cellular-tower location system" which is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
Here the “collecting the user's information for a geographic location generated by a location unit implemented as part of a global positioning system (GPS)” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in Nadkarni (US 2007/0005244 A1). 

The claim does recite the additional step of “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system.”; – this function is a well understood, routine and conventional activity (as shown by Luo et al. (US 2011/0246057 A1, [0049], and Trinko et al. (US 2010/0100319 A1), [0044]), and does not amount to significantly more in step 2B of the analysis.

The claim is not focused on improving the technology of logging into the social networking system or improving computer functions by improving user interface functionality such as the movement of icons based on a result of the judicial exception.
The “communication unit,” “user interface,” “control interface,” “control unit” and “displaying on a device” are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The “location unit, global positioning system (GPS), inertial navigation system, or a cellular-tower location system” limitations are no more than mere instructions to apply the exception using a generic computer component.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)

 No further arguments were presented for the dependent claims.  Therefore, dependent claims 2-5, 7-10, and 12-20, depend from independent claims 1, 6, and 11, respectively, and are not believed to be allowable since they include all the limitations set forth in the non allowable independent claim from which they depend.

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122